Citation Nr: 0714899	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-31 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability involving peripheral vascular disease 
with right foot pain resulting from surgery performed by the 
Department of Veterans Affairs (VA).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine resulting from 
surgery performed by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2004 rating decision by the 
VA Regional Office (RO) in St. Petersburg, Florida, which 
denied the benefits sought on appeal.   

The issues involving compensation under 38 U.S.C.A. § 1151 
for additional disability involving peripheral vascular 
disease with right foot pain and additional disability of the 
lumbar spine resulting from surgery performed by VA are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1997 rating decision which denied 
compensation under 38 U.S.C.A. § 1151 for additional 
disability involving peripheral vascular disease with right 
foot pain as a result of VA surgery is final.

2.  The evidence received since the August 1997 rating 
decision shows that the veteran's disability due to 
peripheral vascular disease with right foot pain has 
worsened.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision which denied compensation 
under 38 U.S.C.A.     § 1151 for additional disability 
involving peripheral vascular disease with right foot pain as 
a result of VA surgery is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the August 1997 
rating decision 
is new and material, and the claim for compensation under 38 
U.S.C.A. § 1151 for additional disability involving 
peripheral vascular disease with right foot pain as a result 
of VA surgery has been reopened.  38 U.S.C.A. § 5108 (West 
Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking compensation for additional 
disability for his peripheral vascular disease with right 
foot pain as a result surgery performed by VA in September 
1993.  However, the Board must first determine whether new 
and material evidence has been submitted since an unappealed 
August 1997 rating decision denied that claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability, and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b) (2006).  38 
C.F.R. § 3.361(d)(1)(ii) (2006).

The RO initially denied the veteran's claim for compensation 
under 38 U.S.C.A.     § 1151 for additional disability 
involving  peripheral vascular disease with right foot pain 
in an unappealed rating decision dated in August 1997.  The 
relevant evidence at that time included VA treatment records 
dated from 1993 to 1997.  

These records showed that the veteran was admitted to a VA 
Medical Center in September 1993 with complaints of bilateral 
lower extremity pain with walking.  He reported that the pain 
began at mid-foot and traveled up the backs of both legs into 
his buttocks.  The diagnoses were (1) peripheral vascular 
disease and bilateral occlusion of superficial femoral artery 
and (2) diabetes.  As a result, the veteran underwent a right 
above-the-knee femoral-popliteal bypass with a PTFE graft and 
arterial line placement.  Several days after this procedure 
the veteran reported that the pain in his right leg had 
greatly improved compared to his preoperative pain.  
The veteran was admitted to a VA facility in July 1994 for 
evaluation of extertional claudication of his right lower 
extremity.  An arteriogram revealed bilateral extertional 
iliac disease.  

In the August 1997 rating decision, the RO pointed out none 
of the medical records dated after the veteran's surgery in 
September 1993 revealed that he suffered any additional 
disability as a result of the surgery.  The RO therefore 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability involving peripheral 
vascular disease with right foot pain.  The veteran was 
notified of the August 1997 rating decision and of his 
appellate rights in a letter dated that same month; however, 
he did not seek appellate review within one year of 
notification.  Therefore, the August 1997 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In July 2003 the veteran attempted to reopen his claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability involving peripheral vascular disease with right 
foot pain on the basis of new and material evidence.  Under 
VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
August 1997 rating decision.  Since that decision the veteran 
has submitted VA outpatient treatment records dated from 1994 
to 2005.  Several of these records show that the veteran's 
peripheral vascular disease in his right lower extremity has 
significantly worsened.  For instance, a July 2004 report 
lists a diagnostic assessment of moderate to severe lower 
extremity peripheral vascular disease.  

The Board notes that most of these reports are new as they 
did not exist at the time of the August 1997 rating or had 
not been associated with the claims file at the time of that 
decision.  In addition, since several of these reports 
indicate that the veteran's peripheral vascular disease of 
the right lower extremity has worsened, they are material to 
the central issue in this case.  Hodge, 155 F.3d at 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

Why there is no indication of an association of the 
conditions with VA treatment, these records do meet the very 
low requirement of new and material evidence. 

Accordingly, the Board concludes that new and material 
evidence has been submitted since the August 1997 rating 
decision; thus, the claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability involving peripheral 
vascular disease with right foot pain as a result of VA 
surgery must be reopened.

Although the claim is reopened, the Board will not decide the 
claim on the merits at this time.  As will be discussed in 
the REMAND portion of this decision, the Board finds that 
additional development is needed before it can adjudicate 
this claim on the merits.  

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability involving peripheral vascular 
disease with right foot pain as a result of VA surgery.  To 
this extent only, the appeal is granted. 


REMAND

The veteran claims that he suffered additional disability 
involving peripheral vascular disease with right foot pain as 
well additional disability of the lumbar spine as a result of 
several surgeries performed by VA.  Unfortunately, the Board 
finds that additional development is needed before the Board 
can adjudicate these claims.  

The record shows extensive treatment for peripheral vascular 
disease of the right lower extremity, to include the foot, as 
well as degenerative changes of the lumbar spine.  The 
veteran claims that his disability involving peripheral 
vascular disease with right foot pain was worsened by VA 
surgery performed in September 1993, and that his lumbar 
spine disability was worsened by VA surgery performed in 
October 1994.  However, the Board finds that a medical 
opinion is needed to answer these questions before the Board 
can adjudicate these claims. 

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  In a July 2004 statement, the veteran explained 
that he had undergone nine surgeries on his right lower 
extremity since his initial surgery in September 1993, all of 
which were performed by private physicians.  Since none of 
these treatment records are contained in the claims file, the 
RO should attempt to obtain them.  See 38 U.S.C.A. § 5103A(b) 
(West Supp. 2005); 38 C.F.R. § 3.159(c)(1) (2006); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist 
includes securing private and VA medical records to which a 
reference has been made.)

Lastly, the RO should attempt to identify whether any 
outstanding VA treatment records exist, and if so, obtain 
them.  See 38 U.S.C.A. § 5103A(b) (West Supp. 2005); 38 
C.F.R. § 3.159(c)(2) (2006); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his peripheral vascular disease 
and low back disability.  After obtaining 
any necessary authorization, the RO 
should obtain and associate with the 
claims file all outstanding records of 
this treatment. If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

The veteran is asked to obtain and submit 
these records himself in order to 
expedite the claim.  If all pertinent 
records have been submitted, the veteran 
is asked to indicate so, in writing. 

2.  The RO should contact the VA 
outpatient clinic in Pensacola and the VA 
Medical Center in Hampton and request all 
outstanding treatment records of the 
veteran from 2003 to the present.  If no 
such records can be found, ask for 
specific confirmation of that fact.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether he suffers from 
additional disability involving 
peripheral vascular disease with right 
foot pain or additional disability of the 
lumbar spine as a result of VA surgical 
treatment.  The examiner should review 
the claims file and conduct all necessary 
studies. 

Following a review of the claims file, 
the examiner should provide an opinion as 
to whether the veteran suffered any 
additional disability involving 
peripheral vascular disease with right 
foot pain or additional disability of the 
lumbar spine as a result of any surgery 
performed by VA in 1993 and/or 1994.  

If any additional disability is shown to 
either the veteran's right lower 
extremity or lumbar spine, the examiner 
should answer the following questions:

Was the proximate cause of additional 
disability due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA?  In other words, did 
VA fail to exercise the degree of care 
that would be expected of a reasonable 
health care provider in performing 
surgery?

Was the proximate cause of any additional 
disability to the veteran's right lower 
extremity or lumbar spine an event not 
reasonably foreseeable by VA healthcare 
providers?

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


